DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (United States Patent Application No. US 2019/0164985 A1, hereinafter “Lee”) in view of Gardner et al. (United States Patent Application No. US 2021/0043516 A1, hereinafter “Gardner”).
In reference to claim 1, Lee discloses a similar device.  Figures 1-60 (with close-ups shown in fig. 2-13) of Lee discloses a semiconductor memory device which comprises a first semiconductor pattern (SP in L3 of fig. 2-13) and a second semiconductor pattern (identical to SP in L3 of fig. 2-13 but unlabeled and in layer L2) separated from the first semiconductor pattern (SP in L3 of fig. 2-13) in a vertical direction (D3).  A first bit line (CL/BL1 in L3 of fig. 2-13) is electrically connected to a first source/drain region (SD1 in L3 of fig. 2-13) of the first semiconductor pattern (SP of fig. 2-13), and a second bit line (identical to (CL1/BL) in L3 of fig. 2-13 but unlabeled and in layer L2) electrically connected to a first source/drain region (identical to SD1 in L3 of fig. 2-13 but unlabeled and in layer L2) of the second semiconductor pattern (identical to SP in L3 of fig. 2-13 but unlabeled and in layer L2).  A word line 
With regard to claim 4, the first bit line (CL/BL1 in L3 of fig. 2-13) and the second bit line (identical to (CL1/BL) in L3 of fig. 2-13 but unlabeled and in layer L2) extend in a first horizontal direction (D1), and the second bit line (identical to (CL1/BL) in L3 of fig. 2-13 but unlabeled and in layer L2) is separated from the first bit line (CL/BL1 in L3 of fig. 2-13) in the vertical direction (D3).
In reference to claim 5, the word line structure (CL2/WL, GI, GI1, GI2 – see fig. 3 and 5-9) extends in the vertical direction (D3).
With regard to claim 6, each of the first semiconductor pattern (SP in L3 of fig. 2-13) and the second semiconductor pattern (identical to SP in L3 of fig. 2-13 but unlabeled and in layer L2) extends in a second horizontal direction (D2).
In reference to claim 7, the first source/drain region (SD1 in L3 of fig. 2-13) of the first semiconductor pattern (SP in L3 of fig. 2-13) is separated from the second source/drain region (SD2 in L3 of fig. 2-13) of the first semiconductor pattern (SP in L3 of fig. 2-13) in the second horizontal direction (D2).  The first source/drain region (identical to SD1 in L3 of fig. 2-13 but unlabeled and in layer L2) is separated from the second source/drain region (identical to SD2 in L3 of fig. 2-13 but unlabeled and in layer L2) of the second semiconductor pattern (identical to SP in L3 of fig. 2-13 but unlabeled and in layer L2) in the second horizontal direction (D2).  
With regard to claim 8, each of the first data storage element (DS in L3 of fig. 2-13) and the second data storage element (identical to DS in L3 of fig. 2-13 but unlabeled and in layer L2) includes a first electrode (EL1 – see fig. 4A-4C) electrically connected to the second source/drain region (SD2 in L3 of fig. 2-13) of the first semiconductor pattern (SP in L3 of fig. 2-13), a second electrode (EL2 – see fig. 4A, 4B) on the first electrode (EL1 – see fig. 4A-4C), and a dielectric layer (DL – see fig. 4A-4C) between the first electrode (EL1 – see fig. 4A-4C) and the second electrode (EL2 – see fig. 4A-4C).
In reference to claim 9, the first data storage element (DS in L3 of fig. 2-13) shares the dielectric layer (DL – see fig. 16D) and the second electrode (EL2 – see fig. 16D) with the second data storage element (identical to DS in L3 of fig. 2-13 but unlabeled and in layer L2).
With regard to claim 10, the first electrode (EL1 – see fig. 4A-4B) includes a first base and a first protrusion with the first base being electrically connected to the second source/drain region (SD2 in L3 of fig. 2-13) of the first semiconductor pattern (SP in L3 of fig. 2-13).  The first protrusion protruding from the first base in a second horizontal direction (D2) and the first base and the first protrusion defines an internal space.  The second electrode (EL2 – see fig. 4A-4B) includes a second base and a 
In reference to claim 11, Lee discloses a similar device.  Figures 1-60 (with close-ups shown in fig. 2-13) of Lee discloses a semiconductor memory device which comprises a plurality of semiconductor patterns (SP of fig. 2-13) separated in a vertical direction (D3).  A bit line (CL/BL1 in L3 of fig. 2-13) is electrically connected to a first source/drain regions (SD1 of fig. 2-13) of the plurality of semiconductor patterns (SP of fig. 2-13).  There is a plurality of word line structures (CL2/WL, GI, GI1, GI2 – see fig. 3 and 5-9) in contact with the plurality of semiconductor patterns (SP of fig. 2-13).  There is a plurality of data storage elements (DS in fig. 2-13) electrically connected to respective second source/drain regions (SD2 in fig. 2-13) of the plurality of semiconductor patterns (SP in fig. 2-13).  Although not explicitly disclosed, it is understood that plurality of semiconductor patterns (SP in fig. 2-13) are monocrystalline.  Lee does not disclose that the crystal orientations of at least one of the plurality of semiconductor patterns (SP in fig. 2-13) is different from another one of the plurality of semiconductor patterns (SP in fig. 2-13) in the disclosed memory device of fig. 1-60.  However Gardner discloses (p. 8, paragraph 132) that implementing different crystal orientations for various levels of transistors is desirable in the art since it enables a wider distribution of drive current available for integrated circuit design such as 3D logic devices and memory devices that can be formed on a single substrate.  Gardner discloses that such a 3D integration is a known goal in the art (p. 1, paragraph 5, p. 3-4, paragraphs 70, 77-79).  In view of Gardner, it would therefore be obvious to implement different crystal orientations for of at least one of the plurality of semiconductor patterns (SP in fig. 2-13) relative to another one of the plurality of semiconductor patterns (SP in fig. 2-13).
In reference to claim 14, Lee discloses a similar device.  Figures 1-60 (with close-ups shown in fig. 2-13) of Lee discloses a semiconductor memory device which comprises a plurality of semiconductor patterns (SP of fig. 2-13) arranged in a vertical direction (D3) and a first horizontal direction (D1).  Each 
With regard to claim 15, the bit line (CL/BL1 in L3 of fig. 2-13) extends in a first horizontal direction (D1) and is located between two adjacent insulating layers (ILD1, ILD2 of fig. 16D).
In reference to claim 16, the word line structure (CL2/WL, GI, GI1, GI2 – see fig. 3 and 5-9) extends in the vertical direction (D3) and is in contact with opposite side surfaces of each of the some of the plurality of semiconductor patterns (SP in fig. 2-13).
Allowable Subject Matter
Claims 2, 3, 12, 13, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  in the examiner’s opinion, it would not be obvious to implement a semiconductor memory device with the suggested semiconductor patterns and their connections with data storage elements, the positioning of the semiconductor patterns, bit lines, and word lines, and suggested relative crystal orientations of the semiconductor patterns in combination with the specific lattice defect and its angle as described by the applicant in claims 2 and 17.  In the examiner’s opinion, it would also not be obvious to implement a semiconductor memory device with the suggested semiconductor patterns and their connections with data storage elements, the positioning of the semiconductor patterns, and suggested relative crystal orientations of the semiconductor patterns in combination with the specific orientations of the bit lines and word lines as described by the applicant in claims 12 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817